Citation Nr: 0500294	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-27 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii




THE ISSUE

 Entitlement to a compensable rating for bilateral hearing 
loss.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1947 until January 1974.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2001 
rating decision of the Honolulu, Hawaii, Regional Office 
(RO).  An informal hearing was held before a Decision Review 
Officer at the RO in November 2003.    

FINDING OF FACT

The veteran has Level II hearing acuity in the right ear and 
Level IV hearing acuity in the left ear.  


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A February 2001 
letter (prior to the rating appealed) did not specifically 
cite the VCAA, but informed the veteran of what was needed to 
establish entitlement to the benefit sought and of his and 
VA's responsibilities in claims development.  The September 
2001 rating decision, an August 2003 statement of the case 
(SOC), and an August 2004 supplemental SOC, notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  Also 
regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
the February 2001 letter asked him to submit any existing 
evidence regarding his claim.  This was equivalent to 
advising him to submit everything he had pertinent to the 
claim.  There is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and medical records from the Honolulu 
VA hospital, and has arranged for an audiological evaluation.  
He has not identified any additional evidence pertinent to 
his claim.    

VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

The veteran's service included combat experiences.  Service 
connection for hearing loss was established effective from 
the day following the date of his separation from service.  
In correspondence received in October 2000, the veteran (in 
part) sought an increased rating for the hearing loss.  A VA 
audiological examination in October 2003 was not certified 
for rating purposes.  On VA examination in November 2003 
audiometry revealed that puretone thresholds (in decibels) 
were: 



HERTZ



1000
2000
3000
4000
RIGHT
 40
40
45
60
LEFT
40
40
60
70

The average puretone thresholds were 46 decibels, right ear, 
and 53 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 86 percent in the right ear and 82 
percent in the left ear.  In recounting his history, the 
veteran indicated that he had been employed by the postal 
service for the past 28 years and that his hearing loss had 
affected his work performance, making it difficult to 
understand normal conversational speech at group meetings and 
on the phone.   

On his September 2003 Form 9, the veteran indicated that his 
hearing problem made it difficult to understand supervisors 
at work.  

At his November 2003 hearing at the RO, the veteran indicated 
that while he was not totally deaf, he had difficulty 
understanding lectures, television, movies and other mediums 
with sound. 

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Ratings for bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral hearing loss, the Rating Schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Code 6100,

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   
Here, mechanical application of the Rating Schedule applied 
to the November 2003 audiometry results in a noncompensable 
rating.  The average puretone threshold for the veteran's 
right ear was 46 decibels, and speech discrimination was 86 
percent.  Under 38 C.F.R. § 4.85, Table VI, such hearing 
acuity is characterized as level II.  The left ear average 
puretone threshold was 53 decibels, with 82 percent speech 
discrimination, resulting in hearing acuity characterized as 
Level IV.  Under 38 C.F.R. § 4.85, Table VII, where there is 
Level II hearing in the better ear and Level IV hearing in 
the poorer ear, a 0 percent rating is to be assigned (under 
Code 6100).  The RO has applied the Rating Schedule 
accurately, and there is no schedular basis for a higher 
rating.  An unusual pattern of hearing as defined in 
38 C.F.R. § 4.86 is not shown; hence, a rating based on 
puretone thresholds alone is not in order.  Audiometric 
testing results are dispositive evidence in a claim regarding 
the schedular rating of hearing loss disability.  

The Board has considered whether consideration of an 
extraschedular rating is indicated.  However, nothing in the 
record reflects factors necessary for extraschedular rating 
such as marked interference with employability or frequent 
hospitalizations due to hearing loss.  38 C.F.R.  § 3.321.  
While the record does show problems with hearing at work, it 
also shows the veteran has maintained employment with the 
postal service for the past 28 years.  Consequently, referral 
for extraschedular consideration is not warranted.

Since application of schedular criteria results in a 0 
percent rating, and since extraschedular consideration is not 
warranted, the preponderance of the evidence is against the 
veteran's claim, and it must be denied.   


ORDER

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


